DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“diffuser 118” and “impeller 120” (Paragraph 017, lines 2-3)

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first stage comprises a diffuser having an first outer diameter and wherein the second stage .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
The abstract refers to purported merits or speculative applications of the invention (last two lines).
Correction is required.  See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Horizontal Pump Having Diffusers Forming Independent Pressure Vessels--.


Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, recitation of “an first” would be clearer if rewritten as --a first--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 2, line 3, recitation of “impeller of the plurality of stages” is not clear in context.  This limitation would be clearer if rewritten as --at least one impeller of the plurality of stages-- or --each impeller of the plurality of stages--.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horley et al. US Pub. 2007/0086906.

With respect to Claim 9, Horley et al. disclose a surface pumping system 100 comprising: a motor 120; and a pump 110/127 driven by the motor (see 130 in Figure 2), wherein the pump 110 comprises: a discharge 126 on a first end (right side of Figure 2, landscape view) of the pump 110/127; a suction end 127 on a second end (left side of Figure 2) of the pump 110/127; a plurality of stages (“multistage”, Paragraph 0026, lines 1-2, hereafter 150) between the suction end 127 and the discharge 126 (see Figure 2-3), wherein each of the plurality of stages 150 comprises: an impeller 144 (see 144 and 153 in Figure 3); and a diffuser 142 that encases the impeller (see Figure 3, right hand side of 142 surrounds 153), wherein each diffuser 142 is an independent pressure vessel (see 152 and 153 in Figure 3, the space between impeller stages is a sealed vessel, Paragraph 0027, lines 6-8).

With respect to Claim 11, as it depends from Claim 9, Horley et al. disclose the pump 110/127 further comprises a shaft seal module 140 connected (via 127/110) to the discharge 126 of the pump 110/127.




Claims 9-10 are rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Homstvedt et al. US Pub. US 2012/0093636 

With respect to Claim 9, Homstvedt et al. disclose a surface pumping system (see Figure 1) comprising: a motor 7; and a pump 1 driven by the motor 7, wherein the pump 1 comprises: a discharge 3 on a first end (right side of 1, in Figure 1, portrait view) of the pump 1; a suction end (left end of pump 1 having inlet 2, see Figure 1, hereafter 2) on a second end (left side of 1 in Figure 1) of the pump 1; a plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) between the suction end (left side of 1 in Figure 1) and the discharge 3, wherein each of the plurality of stages comprises: an impeller (8 or 10); and a diffuser 6 that encases the impeller (see Figure 1), wherein each diffuser 6 is an independent pressure vessel (see 6 in Figures 1 and 2, flow through 6 is between one staged impeller and the next).

With respect to Claim 10, as it depends from Claim 9, Homstvedt et al. disclose the discharge 3 is between the suction end 2 and the motor 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al. (mentioned previously), in view of Stair et al. US Pub. 2011/0194926.

With respect to Claim 1, Homstvedt et al. disclose a surface pumping system (see Figure 1) comprising: a motor 7; and a pump 1 driven by the motor 7, wherein the pump comprises: a discharge 3 on a first end (right side of 1, in Figure 1, portrait view) of the pump 1; a suction end (left end of pump 1 having inlet 2, see Figure 1, hereafter 2) on a second end (left side of 1 in Figure 1) of the pump, wherein the discharge 3 is between the suction end 2 and the motor (see Figure 1); a plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) between the suction end 2 and the discharge 3, wherein each of the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) comprises: an impeller (8 or 10); and a diffuser 6 that encases the impeller (see Figure 1).  Although Homstvedt et al. disclose most of the limitations of the claim, including a diffuser, 

With respect to Claim 2, as it depends from Claim 1, Homstvedt et al. disclose a shaft assembly 5 and wherein the shaft assembly 5 is driven by the motor 7 and wherein impeller (8 or 10) of the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) is connected to the shaft assembly 5 (Paragraph 0027, lines 1-13).

With respect to Claim 3, as it depends from Claim 1, Stair et al. further disclose the diffuser 61 of each stage (see 71 in Figure 2) does not include a separate housing (see Figures 2 and 4, no separate housing around 71 is shown, Paragraph 0008, lines 3-5) around the diffuser 61.



With respect to Claim 5, as it depends from Claim 4, Homstvedt et al. disclose at least one of the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).

With respect to Claim 6, as it depends from Claim 1, Homstvedt et al. disclose the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) comprises a first stage 8, a second stage 10 and a third stage 9.

With respect to Claim 7, as it depends from Claim 6, although Homstvedt et al. disclose most of the  limitations of the claim, including the first stage 8 comprises a diffuser 6 (see Figure 1) having an first outer diameter (O.D. of 6 at 8, see Figure 1) and wherein the second stage 10 comprises a diffuser 6 having a second outer diameter (O.D. of 6 at 10, see Figure 1), both Homstvedt et al. and Stair et al. are silent on the second outer diameter that is smaller than the first outer diameter.  However, it would have been an obvious matter of design choice to have sized the second outer diameter disclosed by Homstvedt et al. to be smaller than the first outer diameter, disclosed by Homstvedt et al., because such a modification would have involved a mere change in In re Rose, 105 USPQ 237 (CCPA 1955).
Further, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to Claim 8, as it depends from Claim 6, Homstvedt et al. disclose the first stage 8 is configured as a mixed flow stage (8 is a mixed flow stage, Paragraph 0027, line 8, see Claim 4, lines 4-5) and the second stage 10 is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).


Claims 1 and 3 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Homstvedt et al. (mentioned previously), in view of Gahlot et al. US Pub. 2017/0051752.

With respect to Claim 1, Homstvedt et al. disclose a surface pumping system (see Figure 1) comprising: a motor 7; and a pump 1 driven by the motor 7, wherein the pump comprises: a discharge 3 on a first end (right side of 1, in Figure 1, portrait view) of the pump 1; a suction end (left end of pump 1 having inlet 2, see Figure 1, hereafter 

With respect to Claim 3, as it depends from Claim 1, Gahlot et al. further teach the diffuser 120 of each stage does not include a separate housing (Paragraph 0023, lines 9-10) around the diffuser 120.

Claim 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al., in view of Horley et al. (both mentioned previously).

With respect to Claim 13, Homstvedt et al. disclose a surface pumping system (see Figure 1) comprising: a discharge 3 on a first end (right side of Figure 2, landscape view) of a pump 1, a suction end (left end of pump 1 having inlet 2, see Figure 1, hereafter 2) on a second end (left side of 1 in Figure 1) of the pump 1, wherein the discharge 3 is between the suction end 2 and the motor 7; and a plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) between the suction end 2 and the discharge 3, wherein each of the plurality of stages comprises: an impeller (8 or 10); and a diffuser 6 that encases the impeller (see Figure 1), wherein each diffuser 6 is an independent pressure vessel (see 6 in Figures 1 and 2, flow through 6 is between one staged impeller and the next).  Although, Homstvedt et al. disclose most of the limitations of the claim, including a motor 7 and a shaft 5, wherein the shaft extends from the motor 7 to the impellers 8/10 (see Figure 1), Homstvedt et al. is silent on a frame; a motor mounted to the frame; a thrust chamber mounted to the frame adjacent to the motor; a pump mounted to the frame adjacent to the thrust chamber and wherein the pump comprises: a shaft seal module connected between the discharge and the thrust chamber; wherein the shaft extends from the motor to the impellers through the thrust chamber and the shaft seal module.  Horley et al. disclosing a surface pump assembly (see title), specifically teach a frame 105; a motor 120 mounted to the frame 105; a thrust chamber 137/147 mounted to the frame 
This simple combination is only adding the frame, thrust chamber and seal module taught by Horley et al., to the pump disclosed Homstvedt et al., doing so will not alter the locations of the suction and discharge or operation of the pump disclosed by Homstvedt et al.

With respect to Claim 14, as it depends from Claim 13, Homstvedt et al. further disclose the shaft 5 comprises a plurality of interconnected (integral) shaft segments (segments between each of impellers 8, see Figure 1).

With respect to Claim 16, as it depends from Claim 13, Homstvedt et al. disclose at least one of the plurality of stages (stages containing impellers 8/9/10, three each, 

With respect to Claim 17, as it depends from Claim 16, Homstvedt et al. disclose at least one of the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).

With respect to Claim 18, as it depends from Claim 13, Homstvedt et al. disclose the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) comprises a first stage 8, a second stage 10 and a third stage 9.

With respect to Claim 19, as it depends from Claim 18, although Homstvedt et al. disclose most of the limitations of the claim, including the first stage 8 comprises a diffuser 6 (see Figure 1) having an first outer diameter (O.D. of 6 at 8, see Figure 1) and wherein the second stage 10 comprises a diffuser 6 having a second outer diameter (O.D. of 6 at 10, see Figure 1), both Homstvedt et al. and Horley et al. are silent on the second outer diameter that is smaller than the first outer diameter.  However, it would have been an obvious matter of design choice to have dimensioned the second outer diameter disclosed by Homstvedt et al. to be smaller than the first outer diameter, disclosed by Homstvedt et al., because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


With respect to Claim 20, as it depends from Claim 19, Homstvedt et al. disclose the first stage 8 is configured as a mixed flow stage (8 is a mixed flow stage, Paragraph 0027, line 8, see Claim 4, lines 4-5) and the second stage 10 is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al., in view of Horley et al. in further view of Stair et al. (all mentioned previously).

With respect to Claim 15, as it depends from Claim 14, although Homstvedt et al. disclose most of the limitations of the claim including diffusers 6 for each stage (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13), Homstvedt et al. is silent on the diffuser of each stage does not include a separate housing around the diffuser.  Stair et al. disclosing a diffuser assembly (51, see Figure 2), specifically teach each diffuser 61 of each stage (see 71 in Figure 2) does not include a separate housing .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishigaki et al. US Pub. 2004/0067133 teach a turbo pump having an axial and mix flow.
Sheth et al. US Pub. 2007/0110593 teach a surface pump system.
Budris US 4,097,186 teach a diffuser without a housing (see Figure 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/02/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746